           Case 2:20-mc-00075-KJM-DB Document 15 Filed 12/10/20 Page 1 of 1



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         2:20-MC-00075-KJM-DB
12                 Plaintiff,
                                                       NOTICE OF ELECTION
13          v.
14   APPROXIMATELY $9,000.00 IN
     U.S. CURRENCY, AND
15
     APPROXIMATELY $7,200.00 IN
16   U.S. CURRENCY,
17                 Defendants.
18

19          NOTICE IS HEREBY GIVEN that the United States elected to include the above-captioned

20 defendant currency in civil case United States v. Approximately $7,200.00 in U.S. Currency, et al,

21 2:20-CV-02434-KJM-AC. Accordingly, this miscellaneous case may be closed.

22

23 Dated: 12/10/2020                                     McGREGOR W. SCOTT
                                                         United States Attorney
24

25                                               By:     /s/ Kevin C. Khasigian
                                                         KEVIN C. KHASIGIAN
26                                                       Assistant United States Attorney
27

28
                                                         1                                  Notice of Election
